Citation Nr: 0524960	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-18 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded this case back to the 
RO for additional development in January 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current bilateral hearing loss has not been 
shown to be etiologically related to service.

3.  The veteran's current tinnitus has not been shown to be 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him a 
comprehensive VA examination addressing his claimed 
disorders.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in May 2002 and February 2004.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In these 
letters, the veteran was also advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Here, the noted "duty to assist" letter from May 2002 was 
issued prior to the appealed July 2002 rating decision.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  Accordingly, the Board finds that no prejudice to 
the veteran will result from an adjudication of his claims in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including such organic neurological 
disorders as sensorineural hearing loss, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, any audiological problems.  Whispered 
voice hearing tests from the veteran's November 1958 
enlistment examination and his March 1961 separation 
examination were within normal limits.  No pure tone 
audiological testing was performed.

Subsequent to service, an audiological test from September 
1967 showed pure tone thresholds at or above 40 decibels at 
the 3000 and 4000 Hertz levels in both ears, signifying a 
bilateral hearing loss disability under 38 C.F.R. § 3.385.  
Subsequent audiological evaluations, performed through 
September 1993, confirmed bilateral hearing loss but contain 
no information as to whether this disorder is etiologically 
related to service.  A January 1993 private doctor's letter 
indicates that the veteran had a history of hearing loss and 
tinnitus "which he has noted worsening over a seven to eight 
year period of time."  A February 2003 VA treatment record 
reflects that the veteran reported a history of hearing loss 
that had been a problem since his discharge from service; 
however, the examiner offered no further commentary in this 
regard.

During his October 2003 VA Video Conference hearing, the 
veteran asserted that his bilateral hearing loss and tinnitus 
resulted from his being in close proximity to firing range 
exercises during service, in his capacity as a supply 
handler.  

In October 2004, the veteran underwent a VA audiological 
examination, with an examiner who reviewed his claims file.  
During this examination, the veteran reported that he was 
exposed to high levels of noise both during service and as a 
result of a factory job from 1966.  He indicated that his 
hearing loss was first brought to his attention in 1967 when 
a pre-employment test revealed a loss of hearing.  With 
regard to tinnitus, the examiner noted that it was "less 
likely as not" that tinnitus resulted from activity during 
military service, as there was no mention of this disorder in 
the service medical records; this conclusion was also noted 
to have been based on hearing test results from 1976, 1977, 
and 1978.  As to bilateral hearing loss, the examiner 
indicated that this disorder was confirmed by audiological 
testing.  However, he found that it was "less likely as 
not" that the veteran incurred hearing loss during service, 
based on the fact that his separation examination showed 
normal hearing by whispered voice and that hearing tests in 
1976, 1977, and 1978 showed normal hearing bilaterally from 
500 through 6000 Hertz.

As to the veteran's claimed bilateral hearing loss, the Board 
does not question that a current disorder exists.  However, 
to date the veteran has presented no competent evidence 
supporting the contention that this current disorder is 
etiologically related to service.  Indeed, the October 2004 
VA examination report specifically indicates that no such 
relationship exists, and the examiner's opinion was based on 
a claims file review.  Currently, the only evidence of record 
supporting the veteran's claim is his own lay opinion, as 
indicated in his October 2003 VA Video Conference hearing 
transcript.  While the veteran is competent to testify as to 
a history of noise exposure, he has nevertheless not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

With regard to tinnitus, the Board is aware that, in Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  The veteran has 
done so in this case; however, his contentions must be 
measured against the substantial lapse of time between his 
discharge from service and treatment for tinnitus and the 
negative VA medical opinion from October 2004.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered in the context of a service connection claim).  
Indeed, the VA examiner who offered the October 2004 opinion 
based his conclusion on a claims file review and the fact 
that tinnitus was not shown during service or for many years 
thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record).  The combination of this opinion and the 
substantial lapse of time between separation from service and 
initial complaints of tinnitus ensure that it is not at least 
as likely as not that the veteran's tinnitus is attributable 
to service.  

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, and these claims must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.

The claim of entitlement to service connection for tinnitus 
is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


